 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MIGUEL S. STRASSNER,                                   Case No.: 2:18-cv-01500-APG-NJK

 4          Plaintiff                                   Order Accepting Magistrate Judge’s
                                                      Report & Recommendation and Affirming
 5 v.                                                            Agency Decision

 6 ANDREW SAUL,                                                  [ECF Nos. 22, 27, 31]

 7          Defendant

 8         On June 18, 2019, Magistrate Judge Koppe recommended that I deny plaintiff Miguel

 9 Strassner’s motion to remand and that I grant defendant Andrew Saul’s motion to affirm. ECF

10 No. 31. Strassner did not file an objection. Thus, I am not obligated to conduct a de novo

11 review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to

12 “make a de novo determination of those portions of the report or specified proposed findings to

13 which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

14 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

15 de novo if objection is made, but not otherwise” (emphasis in original)).

16         IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and

17 recommendation (ECF No. 31) is accepted, plaintiff Miguel Strassner’s motion to remand (ECF

18 No. 22) is DENIED, and defendant Andrew Saul’s motion to affirm (ECF No. 27) is

19 GRANTED. The clerk of court is instructed to enter judgment in favor of defendant Andrew

20 Saul and against plaintiff Miguel Strassner.

21         DATED this 9th day of July, 2019.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
